The appellant was convicted under complaint and information charging her with a violation of the prohibition law.
There is in the record what purports to be a statement of facts which was filed more than twenty days after the adjournment of court. It was a County Court case and there was no court stenographer. There is also in the record an order of the court allowing thirty days after adjournment of court to file a statement of facts and bills of exception.
The Assistant Attorney-General has made a motion to strike out the statement of facts and bills of exception because filed more than twenty days after the adjournment of the court. The record shows that the bills of exception and statement of facts were both filed after twenty days from the adjournment of the court but within the thirty days allowed by the order of the court. This court has uniformly held, and so often that it is unnecessary to cite cases, that in County Court cases where there is no court stenographer, the County Court has not the power or authority to extend the time for filing bills of exception and a statement of facts longer that twenty days after adjournment. *Page 86 
The motion of the Assistant Attorney-General is, therefore, sustained, and the statement of facts and bills of exception struck out and not considered.
The complaint and information are regular, and properly charge the appellant with the commission of the offense. The charge of the court submits the case under a state of facts that would clearly authorize the conviction of the appellant, and as we can not consider the statement of facts and bills of exception, the judgment is affirmed.
Affirmed.
[Rehearing denied June 23, 1911. — Reporter.]